United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF THE ARMY, TANKAUTOMOTIVE & ARMAMENTS COMMAND,
Fort Benning, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-738
Issued: June 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2015 appellant, through counsel, filed a timely appeal from the
January 6, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to a June 13, 2013 work incident.
FACTUAL HISTORY
On June 19, 2013 appellant, a 46-year-old tools and parts attendant, filed a traumatic
injury claim alleging that she injured her left ankle and tail bone in the performance of duty
1

5 U.S.C. § 8101 et seq.

when she tripped over a pallet and fell on June 13, 2013. She stopped work the following day
and went to the emergency room where she saw a physician assistant. The physician assistant
diagnosed a fractured left ankle. Appellant was released to light duty on June 18, 2013.
In a decision dated February 28, 2014, OWCP denied appellant’s traumatic injury claim.
It accepted that the June 13, 2013 work incident occurred as alleged, but found that appellant
failed to submit medical evidence establishing a diagnosis causally related to the work incident.
On February 27, 2014 Dr. Deanna M. del Mazo, an internist, requested that appellant be
allowed to wear prescribed orthotic devices or shoe gear for treatment of her fractured foot.
Appellant, through counsel, on March 27, 2014 requested a telephonic hearing before an
OWCP hearing representative.
During the hearing on October 17, 2014, appellant’s counsel argued that the timeline,
along with appellant’s testimony and the medical records, showed causal relationship. Appellant
was in a lot of pain after she fell, her tailbone more so than her left ankle. She told a coworker
what happened. Appellant finished her shift, took a van pool home, and took medication. When
she awoke the next morning she could barely climb out of bed because her tailbone hurt so
much, and her left ankle was black and blue and swollen. Appellant went to the emergency
room. It was later found that she had a left ankle fracture. Appellant wore a soft cast and walked
around on crutches. Nothing more could be done for her fractured tailbone.
In a decision dated January 6, 2015, an OWCP hearing representative affirmed the
February 28, 2014 denial of appellant’s traumatic injury claim. He found that no physician had
provided an opinion explaining how the June 13, 2013 work incident caused a diagnosed medical
condition. The hearing representative found that the timeline of injury alone was insufficient to
establish a work-related injury.
On appeal, appellant’s counsel again argues the timeline of events: “How could claimant
sustain her injury in any manner other than alleged? The claimant has sustained her burden of
proof.”
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.3

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
A physician assistant is not considered a “physician” within the meaning of FECA and is
therefore not competent to give a medical opinion.8
ANALYSIS
OWCP accepts that appellant tripped over a pallet and fell at work on June 13, 2013.
Appellant has therefore established that a specific event, incident, or exposure occurring at the
time, place, and in the manner alleged. The question that remains is whether the accepted work
incident caused a fracture of her left ankle and tailbone.
The question of causal relationship is a medical issue that usually requires reasoned
medical opinion for resolution. This evidence should be obtained from a physician who has
examined or treated the claimant for the condition for which compensation is claimed.9 There is
no reasoned medical opinion in appellant’s case. Dr. del Mazo, the internist, confirmed that
appellant had a fractured foot, but she made no attempt to connect this condition to what
happened on June 13, 2013. On its face, then, the medical opinion evidence is insufficient to
establish the critical element of causal relationship.
OWCP recognizes, however, that a medical opinion on causal relationship is not required
in every case. If all of the following criteria are satisfied, a claim may be accepted without a
medical report addressing causal relationship: (1) The condition reported is a minor one which
can be identified on visual inspection by a lay person (e.g., burn, laceration, insect sting or
animal bite); (2) The injury was witnessed or reported promptly, and no dispute exists as to the
fact of injury; and (3) No time was lost from work due to disability.10

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Guadalupe Julia Sandoval, 30 ECAB 1491 (1979); see 5 U.S.C. § 8101(2) (the term “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by state law).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013).

10

Id. at Chapter 2.805.c.3.

3

Appellant’s injury was not a minor condition that could be identified on visual inspection
by a lay person. It appears that she lost at least one day from work as a result of the claimed
injury. Appellant stopped work on June 14, 2013. She was released to light duty on
June 18, 2013. As all three criteria do not apply to appellant’s case, a medical report addressing
causal relationship is required, notwithstanding the relative circumstances of her case.
Because appellant has not submitted a physician’s opinion on the critical issue of causal
relationship, the Board finds that she has not met her burden of proof to establish that the
June 13, 2013 work incident caused an injury. The Board will therefore affirm OWCP’s
January 6, 2014 decision denying her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish an injury causally
related to a June 13, 2013 work incident.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

